DETAILED ACTION
This action is in response to the claims filed 09/17/2021 for application 15/909442 filed 03/01/2018. Claims 1, 3, 9, 11, 15, and 17 are amended. Claims 1, 3-9, 11-15, and 17-23 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tobiyama et al. (Malware Detection with Deep Neural Network Using Process Behavior, hereinafter "Tobiyama") in view of Hardy et al. (DL4MD: A Deep Learning Framework for Intelligent Malware Detection, hereinafter "Hardy") and further in view of Sai ("US 9864956 B1", hereinafter "Sai").

Regarding claim 1, Tobiyama discloses A method for embedding variable length source data by a processor, the method comprising: 
receiving source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.])
and processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of parameters (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]);
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).
Tobiyama fails to explicitly teach further comprising: extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length; processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network to generate a classification of the source data, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
Hardy teaches processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network (See Fig. 4, pg. 64, top right column) to generate a classification of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1; The classifier disclosed by Hardy would be performing the classification (i.e. Malware detection) of the source data.), the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]);
wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 
Tobiyama and Hardy fails to explicitly teach the source data comprising a sequence of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length
Sai teaches the source data comprising a sequence of bytes (“In FIG. 5, the feature extraction instructions 113 receive the binary file 310. The binary file 310 may include an executable file, such as one of the files 104 of FIGS. 1-3. The binary file 310 is divided into chunks via chunking instructions 401. For example, the binary file 310 may be divided into chunks of 256 bytes each.” [col 15, lines 42 - 47]);
dividing the sequence of bytes into a plurality of portions of bytes (“For example, the binary file 310 may be divided into chunks of 256 bytes each. In other examples, different chunk sizes may be used. When the binary file 312 has a length that is not divisible by 256 bytes without a remainder, the remainder is may be dropped.” [col 15, lines 46-50]);
	extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length (“In a particular implementation, the feature extraction instructions 113 include entropy calculation instructions 403. The entropy calculation instructions 403 may be configured to calculate an entropy (e.g., a Shannon entropy) for each of the chunks 402. For example, in FIG. 5, the binary file 310 is used to generate five chunks 402 and the entropy calculation instructions 403 generate data including five of entropy values 404. Entropy values may be calculated using Equation 1: 
    PNG
    media_image2.png
    78
    460
    media_image2.png
    Greyscale
 …In a particular implementation, each byte of each of the chunks 402 is represented by a pair of hexadecimal characters. There are 256 possible values for a pair of hexadecimal characters. Thus, in this implementation, the entropy values (H) range between zero and eight where the maximum entropy (eight) is reached when Pi takes a constant value of 1/256 (i.e., every byte is completely random). In other implementations, other ranges of entropy values may be used depending on the chunking, how data within each chunk is grouped (e.g., into two hexadecimal values in the example above), and the base of the logarithm that is used to calculate the entropy. [col 15, line 55 – col 16, line 11; Examiner is interpreting the chunk of bytes that were divided to be equivalent to a sequence of extracted information having a second variable length. Since the bytes were divided from a binary file (i.e. first variable length), it is implicit that it would be shorter than the first variable length.]);
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Hardy’s teachings by dividing the log files of Tobiyama/Hardy into portions of bytes and performing a Shannon Entropy operation on the portion of bytes as taught by Sai. One would have been motivated to make this modification in order to use the calculated entropy values from the binary file to detect if the file contains malware. [col 17, lines 45-49, Sai]

Regarding claim 3, Tobiyama/Hardy/Sai teaches the method of claim 1, where Tobiyama further teaches wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

Regarding claim 4, Tobiyama/Hardy/Sai teaches the method of claim 1, where Tobiyama further teaches wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

Regarding claim 5, Tobiyama/Hardy/Sai teaches the method of claim 1, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 6, Tobiyama/Hardy/Sai teaches the method of claim 1, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
Hardy teaches the second set of parameters of the fully connected neural network are adjusted in response to training data (“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 7, Tobiyama/Hardy/Sai teaches the method of claim 1, where Hardy further teaches wherein the classification of the source data is at least one of whether the source data is malicious, adware, or good (“The dataset obtained from Comodo Cloud Security Center contains 50,000 file samples, where 22,500 are malware, 22,500 are benign files, and 5,000 are unknown (with the analysis by the anti-malware experts of Comodo Security Lab, 2,500 of them are labeled as malware and 2,500 of them are benign). In our experiments, those 45,000 file samples are used for training, while the 5,000 unknown files are used for testing. 9,649 Windows API calls are extracted from these 50,000 file samples, so all the file samples can be represented as binary feature vectors with 9,649- dimensions (described in Section 4.1). To quantitatively validate the experimental results, we use the performance measures shown in Table II.” [pg. 65, 5.1 Experimental setup, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 8, Tobiyama/Hardy/Sai teaches the method of claim 1, where Hardy further teaches wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model (“In this section, using the same dataset described in Section 5.1, we conduct a comparison between our proposed deep learning framework (DL4MD) and other shallow learning based classification methods (i.e., Artificial Neural Network (ANN), Support Vector Machine (SVM), Na¨ıve Bayes (NB), and Decision Tree (DT)) in malware detection. The results in Table IV, Figure 6 and Figure 7 show that our proposed deep learning framework (DL4MD) outperform ANN, SVM, NB, and DT in malware detection.” [pg. 65, § 5.3 Comparisons between deep learning and other shallow learning based classification methods, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 9, Tobiyama discloses A system for embedding variable length source data by a processor, the system comprising:
one or more processors; and
at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising (“In this paper, we propose a new malware process detection method using process behavior to detect whether a terminal is infected or not. Our proposal uses two types of Deep Neural Network (DNN) to adapt different characteristic of individual operation flows.” [pg. 577, §1 Introduction ¶3; The terminal implicitly teaches a processor and memory]):
receiving source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.]); 
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of parameters (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]);
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).
Tobiyama fails to explicitly teach further comprising: extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length; processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network to generate a classification of the source data, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
Hardy teaches processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network (See Fig. 4, pg. 64, top right column) to generate a classification of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1; The classifier disclosed by Hardy would be performing the classification (i.e. Malware detection) of the source data.), the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]);
wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 
Tobiyama and Hardy fails to explicitly teach the source data comprising a sequence of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length
Sai teaches the source data comprising a sequence of bytes (“In FIG. 5, the feature extraction instructions 113 receive the binary file 310. The binary file 310 may include an executable file, such as one of the files 104 of FIGS. 1-3. The binary file 310 is divided into chunks via chunking instructions 401. For example, the binary file 310 may be divided into chunks of 256 bytes each.” [col 15, lines 42 - 47]);
dividing the sequence of bytes into a plurality of portions of bytes (“For example, the binary file 310 may be divided into chunks of 256 bytes each. In other examples, different chunk sizes may be used. When the binary file 312 has a length that is not divisible by 256 bytes without a remainder, the remainder is may be dropped.” [col 15, lines 46-50]);
	extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length (“In a particular implementation, the feature extraction instructions 113 include entropy calculation instructions 403. The entropy calculation instructions 403 may be configured to calculate an entropy (e.g., a Shannon entropy) for each of the chunks 402. For example, in FIG. 5, the binary file 310 is used to generate five chunks 402 and the entropy calculation instructions 403 generate data including five of entropy values 404. Entropy values may be calculated using Equation 1: 
    PNG
    media_image2.png
    78
    460
    media_image2.png
    Greyscale
 …In a particular implementation, each byte of each of the chunks 402 is represented by a pair of hexadecimal characters. There are 256 possible values for a pair of hexadecimal characters. Thus, in this implementation, the entropy values (H) range between zero and eight where the maximum entropy (eight) is reached when Pi takes a constant value of 1/256 (i.e., every byte is completely random). In other implementations, other ranges of entropy values may be used depending on the chunking, how data within each chunk is grouped (e.g., into two hexadecimal values in the example above), and the base of the logarithm that is used to calculate the entropy. [col 15, line 55 – col 16, line 11; Examiner is interpreting the chunk of bytes that were divided to be equivalent to a sequence of extracted information having a second variable length. Since the bytes were divided from a binary file (i.e. first variable length), it is implicit that it would be shorter than the first variable length.]);
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Hardy’s teachings by dividing the log files of Tobiyama/Hardy into portions of bytes and performing a Shannon Entropy operation on the portion of bytes as taught by Sai. One would have been motivated to make this modification in order to use the calculated entropy values from the binary file to detect if the file contains malware. [col 17, lines 45-49, Sai]

Regarding claim 11, Tobiyama/Hardy/Sai teaches the system of claim 9, where Tobiyama further teaches wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

Regarding claim 12, Tobiyama/Hardy/Sai teaches the system of claim 9, where Tobiyama further teaches wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

Regarding claim 13, Tobiyama/Hardy/Sai teaches the system of claim 9, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 
Regarding claim 14, Tobiyama/Hardy/Sai teaches the system of claim 9, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
Hardy teaches the second set of parameters of the fully connected neural network are adjusted in response to training data (“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 15, Tobiyama discloses A system for embedding source data by a processor, the source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.]), the system comprising:
one or more processors; and
a memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processor to perform actions comprising (“In this paper, we propose a new malware process detection method using process behavior to detect whether a terminal is infected or not. Our proposal uses two types of Deep Neural Network (DNN) to adapt different characteristic of individual operation flows.” [pg. 577, §1 Introduction ¶3; The terminal implicitly teaches a processor and memory]);
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of parameters (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]); wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).
Tobiyama fails to explicitly teach and further comprising: extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length; processing the embedding of the source data with a fully connected neural network, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm
Hardy teaches and processing the embedding of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1]) with a fully connected neural network (See Fig. 4, pg. 64, top right column); the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]); wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 
Tobiyama and Hardy fails to explicitly teach the source data comprising a sequence of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length;
Sai teaches the source data comprising a sequence of bytes (“In FIG. 5, the feature extraction instructions 113 receive the binary file 310. The binary file 310 may include an executable file, such as one of the files 104 of FIGS. 1-3. The binary file 310 is divided into chunks via chunking instructions 401. For example, the binary file 310 may be divided into chunks of 256 bytes each.” [col 15, lines 42 - 47]);
dividing the sequence of bytes into a plurality of portions of bytes (“For example, the binary file 310 may be divided into chunks of 256 bytes each. In other examples, different chunk sizes may be used. When the binary file 312 has a length that is not divisible by 256 bytes without a remainder, the remainder is may be dropped.” [col 15, lines 46-50]);
	extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length (“In a particular implementation, the feature extraction instructions 113 include entropy calculation instructions 403. The entropy calculation instructions 403 may be configured to calculate an entropy (e.g., a Shannon entropy) for each of the chunks 402. For example, in FIG. 5, the binary file 310 is used to generate five chunks 402 and the entropy calculation instructions 403 generate data including five of entropy values 404. Entropy values may be calculated using Equation 1: 
    PNG
    media_image2.png
    78
    460
    media_image2.png
    Greyscale
 …In a particular implementation, each byte of each of the chunks 402 is represented by a pair of hexadecimal characters. There are 256 possible values for a pair of hexadecimal characters. Thus, in this implementation, the entropy values (H) range between zero and eight where the maximum entropy (eight) is reached when Pi takes a constant value of 1/256 (i.e., every byte is completely random). In other implementations, other ranges of entropy values may be used depending on the chunking, how data within each chunk is grouped (e.g., into two hexadecimal values in the example above), and the base of the logarithm that is used to calculate the entropy. [col 15, line 55 – col 16, line 11; Examiner is interpreting the chunk of bytes that were divided to be equivalent to a sequence of extracted information having a second variable length. Since the bytes were divided from a binary file (i.e. first variable length), it is implicit that it would be shorter than the first variable length.]);
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Hardy’s teachings by dividing the log files of Tobiyama/Hardy into portions of bytes and performing a Shannon Entropy operation on the portion of bytes as taught by Sai. One would have been motivated to make this modification in order to use the calculated entropy values from the binary file to detect if the file contains malware. [col 17, lines 45-49, Sai]

Regarding claim 17, Tobiyama/Hardy/Sai teaches the system of claim 15, where Tobiyama further teaches wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

Regarding claim 18, Tobiyama/Hardy/Sai teaches the system of claim 15, where Tobiyama further teaches wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

Regarding claim 19, Tobiyama/Hardy/Sai teaches the system of claim 15, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 20, Tobiyama/Hardy/Sai teaches the system of claim 15, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
Hardy teaches the second set of parameters of the fully connected neural network are adjusted in response to training data (“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 21, Tobiyama/Hardy/Sai teaches the system of claim 9, where Hardy further teaches wherein the fully connected neural network (See Fig. 4, pg. 64, top right column) is further configured to generate a classification of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1; The classifier disclosed by Hardy would be performing the classification (i.e. Malware detection) of the source data.).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 22, Tobiyama/Hardy/Sai teaches the system of claim 21, where Hardy further teaches wherein the classification of the source data is at least one of whether the source data is malicious, adware, or good (“The dataset obtained from Comodo Cloud Security Center contains 50,000 file samples, where 22,500 are malware, 22,500 are benign files, and 5,000 are unknown (with the analysis by the anti-malware experts of Comodo Security Lab, 2,500 of them are labeled as malware and 2,500 of them are benign). In our experiments, those 45,000 file samples are used for training, while the 5,000 unknown files are used for testing. 9,649 Windows API calls are extracted from these 50,000 file samples, so all the file samples can be represented as binary feature vectors with 9,649- dimensions (described in Section 4.1). To quantitatively validate the experimental results, we use the performance measures shown in Table II.” [pg. 65, 5.1 Experimental setup, ¶1]).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 23, Tobiyama/Hardy/Sai teaches the system of claim 15, where Hardy further teaches wherein the fully connected neural network (See Fig. 4, pg. 64, top right column) is further configured to generate a classification of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1; The classifier disclosed by Hardy would be performing the classification (i.e. Malware detection) of the source data.).
Tobiyama, Hardy, and Sai are all in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. Sai discloses training a file classifier from a plurality of binary file inputs to detect malware. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s and Sai’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 11-15, 17-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 15, 18, and 20 of copending Application No. 15909372 in view of Sai (US 9864956 B1). 


Instant Application
App#15909372
Claim 1
Claims 1, 5
A method for embedding variable length source data by a processor, the method comprising: 
A method for generating a classification of variable length source data, the method comprising: 
receiving source data having a first variable length, the source data comprising a sequence of bytes;
receiving source data having a first variable length, the source data comprising a sequence of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length; 
extracting feature information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data, the recurrent neural network including an input, an output, and a first set of parameters;
processing the sequence of extracted information with an encoder neural network that includes a first set of parameters, the processing comprising: 
providing the sequence of extracted information as input to a convolutional filter; and providing an output of convolutional filter as input to a recurrent neural network layer to generate an embedding of the source data, that represents a transformation of the source data;
and processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network to generate a classification of the source data, the fully connected neural network including an input, an output, and a second set of parameters
Claim 1: 

wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network, the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters,

the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) a category associated with the source data, or (c) the source data; 

and processing at least the embedding of the source data with a classifier to generate a classification of the source data.
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
and wherein the fully connected neural network is configured by adiusting the second set of parameters of the fully connected neural network based, at least in part, on the machine learning algorithm.
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.

Copending application 15909372 fails to recite the limitations in bold above. However, Sai teaches these limitations: by executing a Shannon entropy operation
and shorter than the first variable length [col 15, line 55 – col 16, line 11]

It would have been obvious before the effective filing date of the applicant’s invention to modify the teachings of co-pending application (15909372) by executing a Shannon entropy operation to extract information from a sequence of bytes as taught by Sai. 

Claim 3

Claim 18
The method of claim 1, wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information associated with each portion of the plurality of portions of bytes of the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 3 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 4
Claim 20
The method of claim 1, wherein the recurrent neural network includes one or more recurrent neural network layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 4 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 5
Claim 20
The method of claim 1, wherein the fully connected neural network includes one or more fully connected layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 5 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 6
Claim 5
The method of claim 1, wherein the first set of parameters of the recurrent neural network and the second set of parameters of the fully connected neural network are adjusted in response to training data.

Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 6 in the instant application are anticipated by claim 5 of the ‘372 application.
Claim 8

Claim 7
The method of claim 1, wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model.
The method of claim 1, wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model.
All limitations of claim 8 in the instant application are anticipated by claim 7 of the ‘372 application.
Claim 9
Claims 1, 5
A system for embedding variable length source data by a processor, the system comprising: 

one or more processors; 

and at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising:
Claim 1:

A method for generating a classification of variable length source data, the method comprising:
receiving source data having a first variable length, the source data comprising a sequence of bytes
receiving source data having a first variable length, the source data comprising a sequence of bytes
dividing the sequence of bytes into a plurality of portions of bytes;
dividing the sequence of bytes into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length;
extracting information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length;
and processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data, the recurrent neural network including an input, an output, and a first set of parameters;
processing the sequence of extracted information with an encoder neural network that includes a first set of parameters, the processing comprising: 
providing the sequence of extracted information as input to a convolutional filter; and providing an output of convolutional filter as input to a recurrent neural network layer to generate an embedding of the source data, that represents a transformation of the source data;
and processing the embedding of the source data with a fully connected neural network, the fully connected neural network including an input, an output, and a second set of parameters
Claim 1: 

wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network, the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters,

the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) a category associated with the source data, or (c) the source data; 
and processing at least the embedding of the source data with a classifier to generate a classification of the source data.
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm.
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
and wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on the machine learning algorithm.
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.

Copending application 15909372 fails to recite the limitations in bold above. However, Sai teaches these limitations: by executing a Shannon entropy operation
and shorter than the first variable length [col 15, line 55 – col 16, line 11]

It would have been obvious before the effective filing date of the applicant’s invention to modify the teachings of co-pending application (15909372) by executing a Shannon entropy operation to extract information from a sequence of bytes as taught by Sai.
Claim 11
Claim 18
The system of claim 9, wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information associated with each portion of the plurality of portions of bytes of the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 11 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 12
Claim 20
The system of claim 9, wherein the recurrent neural network includes one or more recurrent neural network layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 12 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 13
Claim 20
The system of claim 9, wherein the fully connected neural network includes one or more fully connected layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 13 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 14
Claim 5
The system of claim 9, wherein the first set of parameters of the recurrent neural network and the second set of parameters of the fully connected neural network are adjusted in response to training data.
The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 14 in the instant application are anticipated by claim 5 of the ‘372 application.
Claim 15
Claims 1, 5
A system for embedding source data by a processor, the source data comprising a sequence of bytes and having a first variable length, the system comprising:

one or more processors; and 
a memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processor to perform actions comprising;
A method for generating a classification of variable length source data, the method comprising:

receiving source data having a first variable length, the source data comprising a sequence of bytes;
dividing the sequence of bytes of into a plurality of portions of bytes;
dividing the sequence of bytes of into a plurality of portions of bytes;
extracting, by executing a Shannon Entropy operation, information associated with each portion of the plurality of portions of bytes of source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length and shorter than the first variable length;
extracting information associated with each portion of the plurality of portions of bytes of the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length, wherein extracting information generates one or more intermediate sequences;
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data, the recurrent neural network including an input, an output, and a first set of parameters;
processing the sequence of extracted information with an encoder neural network that includes a first set of parameters, the processing comprising: 
providing the sequence of extracted information as input to a convolutional filter; and providing an output of convolutional filter as input to a recurrent neural network layer to generate an embedding of the source data, that represents a transformation of the source data;
and processing the embedding of the source data with a fully connected neural network, the fully connected neural network including an input, an output, and a second set of parameters
Claim 1: 

wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network, the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters,

the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) a category associated with the source data, or (c) the source data; 

and processing at least the embedding of the source data with a classifier to generate a classification of the source data.
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm.
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
and wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.

Copending application 15909372 fails to recite the limitations in bold above. However, Sai teaches these limitations: by executing a Shannon entropy operation
and shorter than the first variable length [col 15, line 55 – col 16, line 11]

It would have been obvious before the effective filing date of the applicant’s invention to modify the teachings of co-pending application (15909372) by executing a Shannon entropy operation to extract information from a sequence of bytes as taught by Sai.
Claim 17
Claim 18
The system of claim 15, wherein extracting information further comprises executing at least one of a convolution operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information associated with each portion of the plurality of portions of bytes of the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 17 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 18
Claim 20
The system of claim 15, wherein the recurrent neural network includes one or more recurrent neural network layers.
wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 18 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 19
Claim 20
The system of claim 16, wherein the fully connected neural network includes one or more fully connected layers.
wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 19 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 20
Claim 5
The system of claim 16, wherein the first set of parameters of the recurrent neural network and the second set of parameters of the fully connected neural network are adjusted in response to training data.
The method of claim 1, wherein the decoder neural network is configured by (i) receiving the embedding of the source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within a threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 20 in the instant application are anticipated by claim 5 of the ‘372 application.
Claim 21
Claim 1
The system of claim 9, wherein the fully connected neural network is further configured to generate a classification of the source data.
processing at least the embedding of the source data with a classifier to generate a classification of the source data.
All limitations of claim 21 in the instant application are anticipated by claim 1 of the ‘372 application.
Claim 23
Claim 1
The system of claim 15, wherein the fully connected neural network is further configured to generate a classification of the source data.
processing at least the embedding of the source data with a classifier to generate a classification of the source data.
All limitations of claim 23 in the instant application are anticipated by claim 1 of the ‘372 application.


This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. 

Regarding the double patenting rejection, the rejection has been maintained. Applicant has failed to provide an argument in regards to the double patenting rejection. Thus, claims 1, 3-6, 8-9, 11-15, 17-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 5, 7, 15, 18, and 20 of copending Application No. 15909372 (reference application) in view of Sai (US 9864956 B1).
Regarding applicant’s arguments on pg. 10-14 with respect to claims 1, 9 and 15 that Tobiyama/Hardy/Saxe fails to disclose “by executing a Shannon Entropy Operation” and “shorter than the first variable length” have been considered but are moot because the newly amended limitations are addressed by the new art presented by Sai. Please see the updated 35 U.S.C. § 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122